AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                        Southern District of                      New York
                                                       )
              UNITED STA TES OF AMERICA                )                              JUDGMENT IN A CRIMINAL CASE
                          v.                           )
                                                       )
                DEEY AZEN ABDULLA                                                     Case Number:           Ol:Sl 19crim566-02 (LTS)
                                                       )
                                                       )                              USM Number:            86935-054
                                                       )
                                                       )                              Richa_rci W~a_t!Qn,_fuq._.-···-···-···--- - · . _ ·-. _
                                                       )                              Defendant's Attorney
THE DEFENDANT:
X pleaded guilty to count(s)         OneJ.l).
D pleaded no lo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                            Offense Ended           Count
21USC846                          Conspiracy to distribute and possess with intent to distribute               5/3/2019          One (1)
                                  Fentanyl, Heroin, Oxycodone, Hydrocodone, and Hashish Oil.




       The defendant is sentenced as provided in pages 2 through          _     _.2   __     of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
                                                                  X are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 day:s of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances .

                                                                        .M~.fh_l_l,_10_~-·-- - · - - · - - - - - - · - - - · - ·-· -·--·-· --




             --      -·----
        .· usDC spNY
         \ oocuMf4'lT                                                   _baura Tay!Q_r Swain,JLS.DJ.. - · - - · - - · - ·-·---·- __ _
                                                                         Name and Title of Judge
          \ ELECT,RON!CALLy F\LEIJ
           i DOC#._              ~ 3-ll(-WW                              _MarchJ~020 _ _ _ . - - - - - - · - - · - - - - - · - - ___ ._
           \\DATE FlLED. ~                                               Date
AO 2458 (Rev. 02/18) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                             Judgment -   Page   2   of   - - - · -7- - - - -
DEFENDANT:                     DEEY AZEN ABDULLA
CASE NUMBER:                   0 I: SI l 9crim566-02 (LTS)


                                                                 IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
                                                                 24 months as to Count One (I).




      X The court makes the following recommendations to the Bureau of Prisons:
           that the defendant be designated to the nearest suitable facility in the New York City Metropolitan area in order to facilitate the
           maintenance of family ties.
           The Court recommends that the defendant be afforded GED programming and other educational opportunities.
           The Court also recommends that the defendant be afforded substance abuse treatment.




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D    at                                    D a.m.        D p.m.         on

           D as notified by the United States Marshal.

      X The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           X before 2 p.m. on         _May_,_!~0_20 ______ .___ _

           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                        RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                                 to

 at                                                      , with a certified copy of this judgment.



                                                                                                          UNITED ST ATES MARSHAL



                                                                                 ~-------------------
                                                                                                       DEPUTY UNITED STA TES MARSHAL
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                       Judgment-Page ___
                                                                                                                       3_ .. of          7
DEFENDANT:                   DEEY AZEN ABDULLA
CASE NUMBER:                 OI:Sl 19crim566-02 (LTS)
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:




                                                      3 years as to Count One (1).




MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.     X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                             Judgment-Page         4       of
DEFENDANT:                     DEEY AZEN ABDULLA
CASE NUMBER:                   01:S1 l 9crim566-02 (LTS)

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
    release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
    frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
3.  You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
    court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least 10 days before the change. Ifnotifying the probation officer at least 10
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
    becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.
9.  If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers ).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                  Date
AO 245B(Rev. 02/18)   Judgment in a Criminal Case
                      Sheet 30- Supervised Release
                                                                                              Judgment-Page      5
                                                                                                              --·----
                                                                                                                        of     7
DEFENDANT:                 DEEY AZEN ABDULLA
CASE NUMBER:               Ol:Sl 19crim566-02 (LTS)

                                        SPECIAL CONDITIONS OF SUPERVISION
Defendant must participate in an outpatient substance abuse treatment program approved by the U.S. Probation Office, which
program may include testing to determine whether the defendant has reverted to using drugs or alcohol. Defendant will be
required to contribute to the costs of services rendered (co-payment), in an amount determined by the Probation Officer, based
on ability to pay or availability of third-party payment. The Court authorizes the release of available drug treatment evaluations
and reports, including the presentence investigat10n report, to the substance abuse treatment provider, as directed by the Probation
Officer.
Defendant must submit defendant's person, residence, place of business, vehicle, and any property, computers, electronic
communications, data storage devices and/or other media under defendant's control to a searcli on the basis that the Probation
Officer has a reasonable suspicion that contraband or evidence of a violation of the conditions of the supervised release may be
found. The search must be conducted at a reasonable time and in a reasonable manner. Failure to submit to a search may be
grounds for revocation. Defendant must inform any other residents that the premises may be subject to search pursuant to this
condition.
Defendant must obey the immigration laws and comply with the directives of immigration authorities.
Defendant is to be supervised by the district of residence.
AO 2458 (Rev. 02/18)    Judgment in a Criminal Case
                                          Sheet 5 - Criminal Monetary Penalties

                                                                                                                Judgment -   Page - -
                                                                                                                                    6--   of       7
                                                                                                                                               ---··-
 DEFENDANT:                          DEEY AZEN ABDULLA
 CASE NUMBER:                        01: S 1 l 9crim5 66-02 (LTS)
                                                    CRIMINAL MONET ARY PENALTIES

      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                   JVT A Assessment*                                                 Restitution
 TOTALS                $ 100.00                   $                                       $                         $


 0    The determination of restitution is deferred until                      An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 0    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned _payment, unless specified otherwise in
      the priorit)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                  Total Loss**                                  Restitution Ordered                Priority or Percentage




 TOTALS                                $                                              $


 0     Restitution amount ordered pursuant to plea agreement $

 0     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 0     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       0    the interest requirement is waived for the           0     fine       0   restitution.

       0 the interest requirement for the      0 fine D restitution is modified as follows:
 *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 ** Findings for the total amount oflosses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18)     Judgment in a Criminal Case
                                           Sheet 6 - Schedule of Payments

                                                                                                            Judgment -   Page   7    of        7
                                                                                                                                          --·----

 DEFENDANT:                    DEEY AZEN ABDULLA
 CASE NUMBER:                  0 l :S l l 9crim566-02 (LTS)

                                                          SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     O Lump sum payment of$                                       due immediately, balance due

            0         not later than  --   -   --   -   --·----     -~
                                                                            , or
            0         in accordance with       O C,      O D,       O        E, or    0 F below; or
 B     0    Payment to begin immediately (may be combined with                       DC,     0 D,or   0 F below); or

 C     0    Payment in equal          ________ (e.g., weekly, monthly, quarterly) installments of $                     over a period of
              _ __ _ _        (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

 D     0    Payment in equal          _______ (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ _ _ over a period of
                 __           (e.g., months or years), to commence ______ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     O Payment during the term of supervised release will commence within      ________ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     X    Special instructions regarding the payment of criminal monetary penalties:

            Defendant is to pay a special assessment of$ I 00.00 to be paid in quarterly installments of$25.00 through the BOP's Inmate Financial
            Responsibility Program.


 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
 Inmate Financial Responsibility Program, are made to the Clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
 0 Joint and Several
       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.



 0     The defendant shall pay the cost of prosecution.

 0     The defendant shall pay the following court cost(s):

 X     The defendant shall forfeit the defendant's interest in the following property to the United States:

       Defendant is to forfeit to the United States $37,820.00 as specified in the Amended Consent Order of Forfeiture, which re~resents the
       proceeds of the defendant's criminal activity. The $37,820.00 in US currency seized shall be credited against the defendant s forfeiture
       obligation.



 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest: (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, mcludmg cost of prosecution and court costs.
